Title: To George Washington from Henry Knox, 24–28 May 1784
From: Knox, Henry
To: Washington, George



My dear sir
Annapolis 24[–28] May 1784

I had the mortification to find that you set out from this place about ten oClock of the same day I arrived here. Our horses were injured on the road, which obliged me to halt one day at Baltimore. I am uncertain how long I shall stay, but I hope to set out on my return on Wednesday—You Know the state of things here—It is to be apprehended that all the necessary business will not be Finished before Congress adjourn.
Colonel Smith a day or two before we left the City of Philadelphia requested that I would mention to you an idea which seemed to prevail respecting Your recommendation to Congress, of the Gentlemen of your family, that it only comprehended

Humphreys, and Walker and excluded the others, and himself among them—I promised that I would hint the matter to you but had not an opportunity.
I send a letter from Colonel Humphreys, who is much pleased and satisfied with his appointment.
I request that you would present my respectful compliments to Mrs Washington, and beleive me to be my Dear sir with the most perfect respect and affection Your Excellencys Most obedient Servant

H. Knox

 
28 May
I have now been here, nearly one week, and nothing of importance has been decided upon, owing to the contrariety of sentiments concerning the powers vested in Congress to raise troops in time of peace for any purpose—There appears but one sentiment respecting the nocessity of having troops for the frontiers, but the difficulty is how to obtain them—The southern States are generally of opinion that the Confederations vests Congress with sufficient powers for this purpose, but the eastern States are of a different opinion.
The eastern delegates are willing to recommend th[e] raising troops for the Western posts—but the gentlemen from the Southward say this would be giving up a right which is of importance to preserve, and they cannot consent to recommend, when they ought to require, so that from this cause it is to be feared that there will not be any troops raised—and there are many difficulties to sending those which are raised and at West point &c.—I shall Stay untill the point is finally decided, or untill Congress adjourn provided it be on the 3d of next month, as is agreed. I am my dear sir with the most ardent desires for your happiness Your sincerely respectful and affectionate

H. Knox

